FILE COPY




      BRIAN QUINN                                                             BOBBY RAMIREZ
       Chief Justice               Court of Appeals                               Clerk

      JUDY C. PARKER
          Justice                 Seventh District of Texas
    LAWRENCE M. DOSS            Potter County Courts Building                MAILING ADDRESS:
                                                                               P. O. Box 9540
         Justice                 501 S. Fillmore, Suite 2-A                      79105-9540

                                 Amarillo, Texas 79101-2449
                                                                               (806) 342-2650
                                www.txcourts.gov/7thcoa.aspx

                                     August 31, 2022

Paul Irwin                                     Randall C. Sims
Potter County Detention Center ID              District Attorney
#120337                                        501 South Fillmore, Suite 5A
13100 North East 29th Avenue                   Amarillo, TX 79101
Amarillo, TX 79111                             * DELIVERED VIA E-MAIL *

RE:       Case Number: 07-22-00243-CR, 07-22-00244-CR, 07-22-00245-CR,
          07-22-00246-CR

Style:    Ex parte Paul Irwin

Dear Mr. Irwin and Mr. Sims:

      The Court this day issued an opinion and judgment in the referenced causes.
See TEX. R. APP. P. 48.

       Pursuant to Section 51.204(b)(2) of the Texas Government Code, exhibits on file
with this Court, if any, will be destroyed three years after final disposition of the case or
at an earlier date if ordered by the Court.

                                                         Very truly yours,
                                                         Bobby Ramirez
                                                         Bobby Ramirez, Clerk